                                  1                              UNITED STATES DISTRICT COURT
                                                                CENTRAL DISTRICT OF CALIFORNIA          JS-6
                                  2
                                  3
                                  4                                                                   APR 24, 2019

                                  5      Michael Ruan,                                                   BH

                                  6                      Plaintiff,            5:18-cv-00889-VAP-PLAx
                                  7                      v.
                                                                                  JUDGMENT
                                  8      United States of America,
                                  9                           Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Granting Defendant’s Motion to Dismiss, IT IS
                                 13   ORDERED AND ADJUDGED that Plaintiff’s Third Amended Complaint is
                                 14   DISMISSED WITH PREJUDICE. The Court orders that such judgment be
                                 15   entered.
                                 16
                                 17
                                            IT IS SO ORDERED.
                                 18
                                 19
                                 20
                                         Dated:     4/24/19
                                 21
                                                                                      Virginia A. Phillips
                                 22                                            Chief United States District Judge
                                 23
                                 24
                                 25
                                 26

                                                                           1
